PER CURIAM.
The appellant claims the evidence presented by the state at trial was insufficient to sustain his conviction for violating Section 944.43, Florida Statutes (1977). The statute requires proof that the person charged has been committed to the custody of the Department of Offender Rehabilitation; that while in such custody he is found to have possession of a weapon or certain other prohibited items; and that possession of such item is contrary to a rule or regulation of the Department. There was no proof of any specific rule of the Department introduced into evidence at the trial. Neither was the lawful custody of the appellant established. Maggard v. State, 226 So.2d 32 (Fla. 4th DCA 1969). Accordingly, the judgment of conviction is reversed.
ANSTEAD and MOORE, JJ., concur.
GEIGER, DWIGHT L., Associate Judge, concurs specially with opinion.